Exhibit 10.16

Reinsurance Group of America, Incorporated

Directors’ Compensation Summary Sheet

 

    NON-EMPLOYEE BOARD MEMBERS  

OUTSIDE BOARD

CHAIRMAN

    Board Members - $50,000        

Committee Chairpersons -

$58,000

   

ANNUAL RETAINER

 

Audit Committee Chair -

$62,000

  $83,000    

Special Committee Chair - $12,000 (plus $1,000/month

for as long as committee is

in place)

   

BOARD MEETING FEE

  $3,000 - In Person   $4,000 - In Person   $1,500 - By Telephone   $2,000 - By
Telephone

COMMITTEE MEMBER

MEETING FEE

  $3,000 - In Person   $3,000 - In Person   $1,500 - By Telephone   $1,500 - By
Telephone

COMMITTEE CHAIR

MEETING FEES

  $3,000 - In Person   --   $1,500 - By Telephone   --

STOCK GRANT

  1,725 shares   2,125 shares